department of the treasury internal_revenue_service washington d c aug tax_exempt_and_government_entities_division uniform issue list ter paltz legend taxpayer a ira x ira y court order y amount l amount m amount p dr l dr m mental impairment a menta mpairment b mental impairment c money market account y page dear this is in response to a letter dated date supplemented by letters dated date date date and date submitted by you and your authorized representative on your behalf in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a maintained an individual_retirement_account ira ira y taxpayer a asserts that in she received a distribution of amount m from ira y taxpayer a's failure to complete a rotlover of amount p a portion of amount m within the 60-day period prescribed by sec_408 of the code was due to a worsening of her existing mental condition which impaired her ability to make sound financial decisions taxpayer a has been treated by dr m for psychotherapy as a result of taxpayer a’s suicidal tendencies dr m provided documentation on date which shows that beginning in taxpayer a began to experience the early stages of mental impairment a taxpayer a experienced recurring episodes of mental impairment a in year and the period through in date for the first time taxpayer a began suffering from irrational behavior due to the sudden onset of mental impairment b dr m documented that from through taxpayer a was mentally unstable suicidal and was unable to make sound financial decisions dr m also documented the medication regiments that failed to alleviate taxpayer a’s irrationality during the mental impairment b phase on date in a divorce settlement court order y awarded amount l to taxpayer a which represents half of her former husband’s retirement_funds consisting of ira x and a sec_401 pian pursuant to court order y on date taxpayer a’s former husband ordered that custodian f transfer amount l from ira x to ira y on date after the amount l transfer taxpayer a withdrew amount m of amount l from ira y because she thought in her mentally impaired state she needed to spend money on certain purchases taxpayer a requests a waiver of the 60-day rollover period to allow taxpayer to rollover amount p to an ira page based on the facts and representations you request a ruling that the internal_revenue_service service waive the 60-day rollover requirement with respect to the distribution of amount p from ira y sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if -- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan o other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ra which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where page the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a roliover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the ‘use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover of amount p was due to a worsening of her mental condition which impaired her ability to make sound financial decisions therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount p from ira y pursuant to this ruling letter taxpayer a is granted a period of days from the date of the issuance of this letter_ruling to make a rollover_contribution of amount p code sec_408 except the 60-day requirement are met with respect to such contribution amount p will be considered a valid rollover_contribution within the meaning of sec_408 of the code to a rollover ira provided all other requirements of this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the cede no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent page f you have any questions please contact dollar_figure sincerely yours laura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
